Citation Nr: 0725159	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  02-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
arthralgia of the left wrist, status post fracture of 
scaphoid.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served in the United States Army Reserves on 
periods of active duty for training (ACDUTRA) from February 
6, 2000 to February 26, 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
arthralgia of the left wrist, and assigned a noncompensable 
evaluation effective May 14, 2001.  

In a May 2006 decision review officer decision, the RO 
increased the evaluation for the veteran's service-connected 
arthralgia, left wrist; status post fracture of scaphoid to 
10 percent, effective May 14, 2001.  The veteran was advised 
of the above grant of increased rating; however, she did not 
withdraw her appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.  

In April 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
submitted additional private treatment records in support of 
her claim for an increased rating.  The veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
veteran's claim for an increased rating for her service-
connected arthralgia of the left wrist, status post fracture 
of scaphoid.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist the 
veteran with developing the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran contends that her left wrist disability is worse 
than the current evaluation contemplates.  Review of the 
evidentiary record reveals that the veteran tripped and fell 
over a tent stake in February 2000, while serving on ACDUTRA.  
A February 2000 sick call report states that the veteran 
injured her left wrist and forearm, resulting in a left wrist 
scaphoid contusion.  Post service treatment records reflect 
continuing complaints and treatment for the veteran's left 
wrist disability.  Furthermore, the veteran explained during 
the April 2007 hearing that she endures daily soreness, 
excessive pain, and continuous numbing and tingling of the 
wrist, which have affected her overall well-being.  

The Board notes that the veteran is currently receiving the 
maximum evaluation under Diagnostic Code 5215.  However, the 
veteran's most recent VA examination in conjunction with her 
left wrist disability was conducted in May 2002, which was 
noted as being a pre-discharge evaluation for the joints.  
Nonetheless, the report does not contain range of motion 
findings for the left wrist, any comments as to whether the 
veteran's disability is manifested by painful motion, 
weakness, fatigability, and incoordination, or any notation 
of neurological abnormalities.  In addition, as previously 
stated, post service medical records and the veteran's 
testimony during the April 2007 hearing suggest that the 
veteran's left wrist disability has worsened and possibly may 
be productive of neurological impairment.  Accordingly, a VA 
examination is necessary to address the current severity of 
the disability and determine whether the veteran's disability 
warrants consideration  under other potentially applicable 
diagnostic codes.  See generally 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2006).  These medical findings are 
essential to the adjudication of his claim for increase.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), citing 
to Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(fulfillment of VA's duty to assist in a case involving a 
claim for higher rating include the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability is a fully informed 
one); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(The Board must consider other potentially applicable 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disabilities in reaching its decision).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of her left wrist disability.  
Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) testing.  The 
report should list all subjective 
complaints and objective findings in 
detail, including the ROM of the wrist in 
degrees.  The examiner should address the 
extent of functional impairment 
attributable to any reported pain.  In 
this regard, the examiner should 
specifically indicate whether there is 
any pain and whether there is likely to 
be additional impairment of the wrist 
caused by any of the following:  (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; and (4) incoordination.  
The examiner should describe whether any 
existing pain significantly limits 
functional mobility of the leg during 
flare-ups or when repeatedly used.  The 
examiner should also identify any 
associated neurological deficiencies 
associated with the veteran's left wrist 
disability.  The severity of each 
neurological sign and symptom should be 
reported.  If no neurological impairment 
is present, the examiner should so state.  
The veteran's claims file, to include a 
copy of this remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


